Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
With respect to claims 2-21, the Examiner substantially agrees with applicant’s arguments presented on 1/8/2021. 

None of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claims 2, 10, 18 of the application:
store a plurality of search terms in a library associated with the mapping application; receive a search request for directions from an initial location to a destination location; determine a travel route from the initial location to the destination location; display the travel route on the map; receive, at a current time, a search request corresponding to one or more points of interest associated with a determined future time along the travel route, wherein the search request for a point of interest along the travel route comprises a search term selected from among the plurality of search terms stored in the library associated with the mapping application; search, at the current time, for the point of interest associated with the determined future time along the travel route; display one or more locations corresponding to the point of interest in the search request on the map, wherein the one or more locations are within a specified vicinity of the travel route; receive a selection of a location from the one or more locations corresponding to the point of interest; Page 2 of 12Appl. No. 15/706,493Attorney Docket No.: 090911-1056194 Amdt. dated January 8, 2021Response to Office Action of October 7, 2020update the travel route from the initial location to the destination location to include an intermediate location based on the location that is selected; and display the updated travel route including the intermediate location.

The cited references, specifically Kurtti discloses the user selects “Gas Stations” as a point of interest and selects “User-defined path/forward” as a direction mobile user device may provide, to server, a search request for gas stations along a user-defined path and in the direction of travel of mobile user device 110, [0069]; Server 130 may receive the search request for gas stations along a user-defined path and in the direction of travel of mobile user device, and may determine one or more gas stations along a user-defined path  and in the direction of travel of mobile user device.
Sheynblat teaches a user may have a meeting scheduled for a particular time, such as 11:00 AM. The user can provide their current location information and the location of their meeting, as well as the meeting time, to the application server and the application server can calculate and provide routing information to the user. Then, as the user transits their route they can identify a desired point of interest such as a coffee shop they would like to go to on the way to their meeting. The application server can identify coffee shops along the route and calculate the amount of time it should typically take for the user to deviate from their route to the coffee shop and then return back to their desired destination. Based on this information the application server can rank the coffee shops along the route accordingly so that the user can arrive at their desired destination on time. 

Accordingly dependent claims 3-9, 11-17, 19-21 are allowed for the same reasons stated above.
Therefore the Examiner is allowing claims 2-21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627